Citation Nr: 1546445	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-29 649	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for headaches.

2. Whether new and material evidence has been submitted to reopen the claim for service connection for chronic obstructive pulmonary disorder (COPD).

3. Whether new and material evidence has been submitted to reopen the claim for service connection for a heart disability.

4. Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral knee disability.

5. Whether new and material evidence has been submitted to reopen the claim for service connection for an anxiety disorder (also claimed as posttraumatic stress disorder (PTSD)). 

6. Whether new and material evidence has been submitted to reopen the claim for service connection for sleep apnea. 

7. Entitlement to service connection for hypertension.

8. Entitlement to service connection for a lumbar spine disability.

9. Entitlement to service connection for a bilateral hand condition.

10. Entitlement to service connection for a neck condition.

11. Entitlement to service connection for a shoulder condition.

12. Entitlement to service connection for a left hip condition.

13. Entitlement to service connection for a left leg condition.  

14. Entitlement to an initial rating in excess of 60 percent for bilateral hearing loss.

15. Entitlement to special monthly compensation based on aid and attendance or housebound status.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter, J.G.G.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1951 to December 1952. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for hypertension and for headaches, and found that new and material evidence had not been submitted to reopen the claims for service connection for a heart disability, COPD, and a bilateral knee disability (now claimed as arthritis in the back and joints).  In a statement of the case (SOC) dated in September 2011, the issues on appeal were clarified to include whether new and material evidence had been submitted to reopen the claim for service connection for headaches, and entitlement to service connection for arthritis of the back.

In August 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that by September 2015 rating decision, the RO, in pertinent part, granted service connection for bilateral hearing loss and assigned a 60 percent rating, effective from April 15, 2015; found that new and material evidence had been submitted to reopen the claim for service connection for anxiety disorder (also claimed as PTSD), but denied service connection for the reopened claim; found that new and material evidence had not been submitted to reopen the claim for service connection for sleep apnea; denied entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status; and denied service connection for a bilateral hand condition, neck condition, shoulder condition, left hip condition, and left leg condition.  In October 2015, the Veteran filed a timely notice of disagreement (NOD) as to the aforementioned issues.  Because he expressed disagreement with several of the denials in the September 2015 RO rating decision, those issues must be remanded for the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claims to reopen, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that new and material evidence has not been submitted, the claim is not reopened.  McGinnis v. Brown, 4 Vet. App. 239 (1993).

The issues of:  entitlement to whether new and material evidence has been submitted to reopen the claims for service connection for an anxiety disorder and for sleep apnea; entitlement to service connection for headaches, a bilateral knee disability, a lumbar spine disability, a bilateral hand condition, a neck condition, a shoulder condition, a left hip condition, and a left leg condition; entitlement to an initial rating in excess of 60 percent for bilateral hearing loss; and entitlement to SMC based on aid and attendance or housebound status, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. By May 1958 decision, the Board denied entitlement to service connection for headaches, based on findings that service treatment records did not show treatment or complaints of headaches, and an examination on release from service showed no complaints or diagnosis of headaches.  The Veteran did not appeal the Board's May 1958 decision and it became final.  It is the last final disallowance of that claim. 

2. Evidence was received, since the Board's May 1958 decision, which is not cumulative and raises a reasonable possibility of substantiating the claim for service connection for headaches.

3. By May 2005 rating decision, the RO denied service connection for chronic ischemic heart condition, based on findings that a chronic heart condition was not shown during service, or to a compensable degree within the first post-service year, or to be otherwise related to active service.  

4. By May 2005 rating decision, the RO denied service connection for COPD (claimed as emphysema and lungs), based on findings that COPD was not shown during service, nor was COPD shown to be otherwise related to active service.  

5. By May 2005 rating decision, the RO denied service connection for degenerative joint disease (DJD) of the bilateral knees, based on findings that DJD of the knees was not shown during service, or to a compensable degree within the first post-service year, or to be otherwise related to active service.  

6. The Veteran was notified of the May 2005 RO rating decision, but did not appeal, and that rating decision became final.  It is the last final disallowance of the claims for service connection for a heart disability, COPD, and a bilateral knee disability. 

7. Evidence was received, since the RO's May 2005 rating decision, which is not cumulative and raises a reasonable possibility of substantiating the claim for service connection for a bilateral knee disability.

8. Evidence was received, since the RO's May 2005 rating decision, which was not previously submitted, but does not relate to an unestablished fact necessary to substantiate the claims for service connection for a heart disability or for COPD, and does not raise a reasonable possibility of substantiating those claims.

9. The preponderance of the evidence of record is against a finding that the Veteran's hypertension onset in service, or is otherwise related to active service.


CONCLUSIONS OF LAW

1. New and material evidence has been received since the final May 1958 Board decision, and the claim for service connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

2. New and material evidence has been received since the final May 2005 RO rating decision, and the claim for service connection for a bilateral knee disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3. New and material evidence has not been received since the final August 1986 RO rating decision with respect to the claims for service connection for COPD and for a heart disability; thus, those claims may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

4. Hypertension was not incurred in or aggravated by the Veteran's active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. § 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim.  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007).  The burden of proving harmful error in VCAA notice rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2009 that fully addressed the notice elements and was sent prior to the initial RO decision.  This letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  See Shinseki v. Sanders, supra.  All required notice has been given to the Veteran.  

The Board notes that the Veteran was not scheduled for a VA examination to determine whether his hypertension may be related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  A VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for hypertension, while there is competent medical evidence showing that the Veteran has a current disability of hypertension, there is insufficient evidence of an event, disease, or injury in service upon which a VA examiner's opinion could be based to establish an etiology related to service.  Further, the Veteran's own assertions as to a relationship between the claimed disorder and service have been insufficiently specific, have been unsupported by corroborating evidence, and have herein been found to be outweighed by the absence of documented complaints or prior assertions of claimed disability, despite ample opportunity for him to provide support or greater specifics to support his assertions.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 20100 (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination). Thus, the Board finds that the information and competent medical evidence of record, contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, supra.

Also, in August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the Travel Board hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, and information was also solicited regarding the onset of his headaches, COPD, heart disability, bilateral knee disability, hypertension, and lumbar disability, to include whether there were any outstanding medical records available.  The Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  Id.

The Board also notes that in the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought.  The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the prior denial and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish the claim that were found insufficient in the previous denial.  In this case, the July 2009 letter advised the Veteran of the evidence necessary to establish his eligibility for VA benefits and of the necessity of presenting new and material evidence along with that definition.  Thus, the July 2009 letter adequately complied with the VCAA and subsequent interpretive authority, and the Veteran was not prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Further, a VA examination is not necessary with regard to the claim for service connection for hypertension, nor is a VA examination necessary for the new and material evidence claims which are being denied herein.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. New and Material Evidence Claims

To reopen a claim following a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Further, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

1. Headaches

By May 1958 decision, the Board denied entitlement to service connection for headaches, based on findings that service treatment records did not show treatment or complaints of headaches, and an examination on release from service showed no complaints or diagnosis of headaches.  The Veteran did not appeal, and the May 1958 Board decision became final.  It is the last final disallowance of this claim.

The evidence of record at the time of the May 1958 Board decision included service treatment records (STRs), VA treatment records, and private treatment records.  STRs showed no complaint of or treatment for headaches.  Post-service treatment records showed he was hospitalized in September 1957 for complaints of headaches and periodic abdominal pains which had persisted for five years.  It was noted that the Veteran first experienced headaches in service and denied any injuries to the head except for laceration of his forehead when he was 9 or 10 years old.  He stated he usually had headaches associated with an upset stomach.  On discharge in January 1958 the final diagnosis was anxiety reaction, manifested by headaches, nervousness, and multiple somatic complaints.  

Evidence submitted subsequent to the Board's May 1958 decision includes VA and private medical records, as well as the Veteran's statements and testimony.  In reviewing the evidence submitted since May 1958, the Board notes that the Veteran has received treatment for complaints of headaches on several occasions, including in 1971 and 1989, and that the Veteran testified he had headaches since service and that he injured his head in service when he was involved in a train wreck.  The Board notes that the Veterans statements are new and not cumulative, and are material in that they specifically relate to unestablished facts (regarding the onset of the Veteran's headaches) necessary to substantiate the claim for service connection for headaches.  See Justus v. Principi, supra.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim; thus, the claim for service connection for headaches is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

2. Heart Disability, COPD, Bilateral Knee Disability

By May 2005 rating decision, the RO denied service connection for chronic ischemic heart condition, based on findings that a chronic heart condition was not shown during service, or to a compensable degree within the first post-service year, or to be otherwise related to active service.  The RO also denied service connection for COPD, based on findings that COPD was not shown during service, nor was COPD shown to be otherwise related to active service.  Finally, the RO denied service connection for DJD of the knees, based on findings that DJD of the knees was not shown during service, or to a compensable degree within the first post-service year, or to be otherwise related to active service.  The Veteran was notified of the May 2005 RO rating decision, but did not appeal, and that rating decision became final.  It is the last final disallowance of the claims for service connection for a heart disability, COPD, and a bilateral knee disability. 

The evidence of record at the time of the May 2005 RO rating decision included STRs, VA treatment records, and private treatment records.  STRs showed no complaint of, or treatment for, a heart condition, COPD, or a bilateral knee condition.  Post-service treatment records showed that in February 1981, the Veteran underwent heart catheterization which showed normal coronary anatomy, and in 1989 he underwent coronary artery bypass graft.  Thereafter, he was noted to have a history of coronary artery disease, and in March 2005 he underwent cardiac catheterization with stent placement in March 2005.  In October 2004 he underwent a pulmonary function test (PFT) which revealed moderate obstructive lung disease.  Finally, post-service treatment records show that in 2011 he was noted to have a history of arthritis of the knees for several years.  

Evidence submitted subsequent to the RO's May 2005 rating decision includes VA and private medical records, as well as the Veteran's statements and testimony.  In reviewing the evidence submitted since May 2005, the Board notes that the Veteran continued to be treated for a heart condition, COPD, and bilateral knee arthritis.  Further, the Veteran testified that in service while being transported from one location to the next, he was involved in a train accident which caused him to be thrown out of the bunk and injure his knees.  The Board notes that the Veterans statements regarding injuries sustained in a train accident in service are new and not cumulative, and are material in that they specifically relate to unestablished facts (regarding the onset of the Veteran's knee problems) necessary to substantiate that claim for service connection.  See Justus v. Principi, supra.  Considering the Court's holding in Shade, his testimony raises a reasonable possibility of substantiating the claim; thus, the claim for service connection for a bilateral knee disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

With regard to COPD and a heart condition, however, the Board notes that the evidence received since May 2005, consisting of medical records and the Veteran's statements and testimony, is new, but is essentially cumulative because it showed that the Veteran continued to receive treatment for COPD and a heart condition, but did not provide any competent evidence related to whether the Veteran's COPD or heart condition was shown in service, or was related to active service in anyway.  Therefore, this evidence would not reasonably substantiate the claims were the claims for service connection for COPD and for a heart condition to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, supra.  The Board concludes that new and material evidence to reopen the claims for service connection for COPD and for a heart condition has not been received and the claims may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

III. Service Connection for Hypertension

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for certain chronic diseases, such as hypertension, may also be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, residuals of a head injury in service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

The Veteran essentially contends that his hypertension had onset in service.  Initially, the Board notes that a current disability has been shown by VA treatment records.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  STRs, however, show no report or finding of hypertension.  Post-service treatment records show that the Veteran was noted to have a history of hypertension as early as 1989, but still some 35 years after separation from service.  What is missing for the claim for direct service connection is competent medical evidence of a link between the Veteran's hypertension and active service.  Here, he has not submitted or identified any medical opinion or other medical evidence regarding an etiological relationship to service that supports such a claim, and as noted above, the Board has concluded that obtaining a VA examination is not required to decide this direct theory of entitlement to the claim.  While the Veteran is competent to report he has had elevated blood pressure readings, he is not competent to report that he has hypertension related to service, and elevated blood pressure readings do not constitute a diagnosis of hypertension.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, supra; Buchanan, supra; Kahana, supra. 

Further, the Veteran does not appear to have been diagnosed with hypertension until many years after service.  In light of this evidentiary posture (including in consideration of the evidence of record; the length of time between the Veteran's discharge from service and the first medical notations of hypertension; and the absence of any medical opinion suggesting a causal link between hypertension and service), the Board finds that the preponderance of the evidence is against the claim of direct service connection for hypertension.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received, the claim for service connection for headaches is reopened; to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for a bilateral knee disability is reopened; to this extent only the appeal is granted.

New and material evidence has not been received to reopen the previously denied claims of entitlement to service connection for a heart condition and for COPD, and the appeals are denied.

Service connection for hypertension is denied.


REMAND

The Veteran contends he has headaches, a lumbar condition, and a bilateral knee condition that had an onset in service as a result of a train accident he was involved in when he was thrown from his bunk, and he contends that these conditions have continued to bother him since his separation from service. 

Post-service private treatment records show that he has been treated for headaches intermittently since 1958.  Further, post-service treatment records show he has been diagnosed with bilateral knee arthritis, as well as moderate to severe lumbosacral scoliosis as well as degenerative disc disease and degenerative joint disease of the lumbar spine.  As noted above, in August 2015, the Veteran testified that his headaches, lumbar problems, and knee problems started in service, after he was involved in a train wreck.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); see McLendon v. Nicholson, supra.  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id. Thus, considering the record on appeal, a VA examination/opinion is in order to address whether the Veteran's current headaches may be related to service, and whether he has a lumbar condition and/or bilateral knee condition that may be related to service.  Id.

As noted above, in October 2015, the Veteran filed an NOD with the following issues: entitlement to an initial rating in excess of 60 percent for bilateral hearing loss; whether new and material evidence has been submitted to reopen the claims for service connection for anxiety disorder and for sleep apnea; entitlement to SMC based on aid and attendance or housebound status; and entitlement to service connection for a bilateral hand condition, neck condition, shoulder condition, left hip condition, and left leg condition.  Because he expressed disagreement with several of the denials in the September 2015 RO rating decision, those issues must be remanded for the issuance of an SOC.  See Manlincon v. West, supra.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine whether his headaches, lumbar condition, and/or bilateral knee condition may be related to active service.  The claims folder must be made available to the examiner for review, and the examiner should specifically note that the claims folder has been reviewed.  All pertinent pathology should be annotated in the examination report.  The examiner should be asked to provide opinion(s) as to:

a. whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's headaches had an onset in service or are otherwise related to service, to include as related to an asserted train wreck in service; and, 

b. whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran has a current lumbar condition that had onset in service or are otherwise related to service, to include as related to an asserted train wreck in service; and,

c. whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran has a current bilateral knee condition that had onset in service or are otherwise related to service, to include as related to an asserted train wreck in service; and,

The examiner should be advised that the Veteran is competent to report he has had headaches, lumbar symptoms, and knee symptoms since active service, and that he hurt his head, back, and knees during a train wreck in service.  In offering any opinion(s), the examiner must acknowledge and discuss this competent lay evidence from the Veteran.  The examiner must explain the rationale for any opinion given, and, if unable to provide an opinion without resorting to speculation, provide an explanation as to the reason(s) therefor.

2. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

3. Furnish the Veteran with an SOC pertaining to the issues of:  entitlement to an initial rating in excess of 60 percent for bilateral hearing loss; whether new and material evidence has been submitted to reopen the claims for service connection for anxiety disorder and for sleep apnea; entitlement to special monthly compensation based on aid and attendance or housebound status; and entitlement to service connection for a bilateral hand condition, neck condition, shoulder condition, left hip condition, and left leg condition.  entitlement to service connection for back cysts, a right shoulder disability, neck strain, and bilateral sciatica.  Advise him that, upon receipt of this SOC, he needs to file a substantive appeal (VA Form 9 or equivalent statement) to perfect his appeal of these additional claims to the Board.  If he perfects an appeal by the submission of a timely substantive appeal, these claims be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


